 1   WO                               NOT FOR PUBLICATION
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Mark Anthony Robles, Jr.,                      No. CV-18-02795-PHX-DJH
10                     Plaintiff,                       ORDER
11       v.
12       City of Tolleson,
13                     Defendant.
14
15             The issue is before the Court following Defendant City of Tolleson’s (the “City”)
16   Notice of Removal (Doc. 1). Pro se Plaintiff Mark A. Robles filed a complaint in Superior
17   Court on July 27, 2018. (Doc. 1-1). The City filed a Motion to Dismiss or, in the
18   Alternative, for More Definite Statement1 on September 6, 2018. (Doc. 6). Robles has
19   failed to file a responsive memorandum2 which has been noticed by the City, as the time
20   to respond has expired. (Doc. 11).
21   I.        Background
22             Robles accepted an offer of employment from the City as a Library Coordinator on
23   1
       A party may “move for a more definite statement of a pleading” where the original
     pleading “is so vague or ambiguous that a party cannot reasonably prepare a response.”
24   Fed. R. Civ. P. 12(e). While Robles’ Complaint may be scattered, the City’s reasoned
     sixteen-page response evidences its ability to “reasonably prepare a response” and
25   therefore precludes the grant of an Order for a more definite statement.
26   2
       Robles filed a responsive memorandum with the Superior Court four days after he was
     required to file such response with this Court. (Doc. 11 at 1-2). The Court recognizes that
27   “such non-compliance may be deemed a consent to the . . . granting of the motion and the
     Court may dispose of the motion summarily.” LRCiv 7.2(i). While the Court could
28   properly grant the City’s Motion summarily, in an abundance of caution, the Court will
     address the Motion’s merits.
 1   December 28, 2016. (Doc. 1-1, Ex. 3 at 2-3). The offer letter made clear that it was “not
 2   a contract of employment, either express or implied” and that Robles’ “employment with
 3   the City [was] initially at-will and either [he] or the City may terminate the relationship at
 4   any time.” (Id. at 3). Among other things, as Tolleson City Library Coordinator, Robles
 5   was “responsible for planning and executing library programs[;] . . . . providing customer
 6   service at the circulation desk; processing library materials; conducting descriptive
 7   cataloging, classification, coding and processing of print and audio-visual material; and
 8   assisting with billing.” (Id. at 1).
 9          The issues with Robles’ employment began in June 2017. Robles claims that on
10   June 6, 2017, he lodged a “verbal complaint with the Assistant City Manager, John Lopez
11   concerning ongoing bullying and intimidation . . . along with issues concerning false
12   reporting of statistical information to the State.” (Doc. 1-1, Ex. 1 at 1). On July 20, 2017,
13   Robles provided a medical inquiry form as part of a request for reasonable accommodation
14   which he submitted to the City’s Human Resources department. (See id.; Doc. 1-1, Ex. 6
15   at 2). Robles allegedly requested affirmative permission to use the restroom “for as long
16   as an hour at a time, unplanned, and perhaps even multiple times during the day.” (Doc.
17   1-1, Ex. 6 at 3). The record shows that Robles had kidney stones. (Id.) In response to a
18   request, Robles’ medical provider confirmed to City Human Resources that his “condition
19   [was] not one that substantially limit[ed him] in any major life activities, and confirm[ed]
20   that there are no job functions [he was] unable to perform.” (Id. at 2). One week later, on
21   July 27, 2017, the City terminated Robles’ employment. (Id. at 3).
22          In terminating Robles, the City explained that his requested use of the bathroom
23   “would not be a reasonable accommodation even if [he] had a disability that is covered by
24   the ADA.” (Id.) The City claimed that the issue was not whether Robles could perform
25   the essential functions of his job—as it stated he had proven he could—but instead “that
26   [he] refuse[d] to perform, or [was] avoiding performing the duties that [were] required of
27   [him].” (Id.)
28          On December 26, 2017, Robles filed a charge with the Division of Civil Rights


                                                 -2-
 1   Section of the Arizona Attorney General alleging employment discrimination. (Doc. 1-1,
 2   Ex. 1 at 2). He then emailed a notice of claim to Wendy Jackson, the City’s HR Manager,
 3   on July 10, 2018. (Doc. 1-1, Ex. 1 at 1). On July 27, 2018, Robles filed his Complaint.
 4   II.    Procedure
 5          A motion to dismiss pursuant to Rule 12(b)(6) challenges the legal sufficiency of a
 6   complaint. Ileto v. Glock, Inc., 349 F.3d 1191, 1199-1200 (9th Cir. 2003). A complaint
 7   must contain a “short and plain statement showing that the pleader is entitled to relief.”
 8   Fed. R. Civ. P. 8(a). “All that is required are sufficient allegations to put defendants fairly
 9   on notice of the claims against them.” McKeever v. Block, 932 F.2d 795, 798 (9th Cir.
10   1991). The Rule 8 standard reflects a presumption against rejecting complaints for failure
11   to state a claim and, therefore, motions seeking such relief are disfavored and rarely
12   granted. Gilligan v. Jamco Dev. Corp., 108 F.3d 246, 248-49 (9th Cir. 1997). Rule 8,
13   however, requires “more than an unadorned, the-defendant-unlawfully-harmed-me
14   accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v.
15   Twombly, 550 U.S. 544, 555 (2007)).
16          A complaint need not contain detailed factual allegations to avoid a Rule 12(b)(6)
17   dismissal; it simply must plead “enough facts to state a claim to relief that is plausible on
18   its face.” Twombly, 550 U.S., at 570. “A complaint has facial plausibility when the
19   plaintiff pleads factual content that allows the court to draw the reasonable inference that
20   the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S., at 678 (citing
21   Twombly, 550 U.S., at 556). “The plausibility standard is not akin to a ‘probability
22   requirement,’ but it asks for more than a sheer possibility that defendant has acted
23   unlawfully.” Iqbal, 556 U.S., at 678 (citation omitted). “Where a complaint pleads facts
24   that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between
25   possibility and plausibility of entitlement to relief.’” Id. (citation omitted).
26          In addition, the Court must interpret the facts alleged in the complaint in the light
27   most favorable to the plaintiff, while also accepting all well-pleaded factual allegations as
28   true. Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000). That rule does not apply,


                                                  -3-
 1   however, to legal conclusions. Iqbal, 556 U.S., at 678. A complaint that provides “labels
 2   and conclusions” or “a formulaic recitation of the elements of a cause of action will not
 3   do.” Twombly, 550 U.S., at 555. Nor will a complaint suffice if it presents nothing more
 4   than “naked assertions” without “further factual enhancement.” Id. at 557.
 5   III.     Discussion
 6            The clarity of Robles’ arguments is complicated by the disorganization of his
 7   Complaint. Robles’ claims appear intermixed between two sections of attached material
 8   within his Complaint. (Doc. 1-1 at 6-8). Under the “Statement of Facts and Breach”
 9   heading, he lists “4) Discrimination” (with subheadings for Retaliation, Medical
10   Discrimination, and Gender Discrimination), “5) Wrongful Termination,” “6) Breach of
11   Contract,” “7) Defamation,” “8) Invasion of Privacy,” “9) Whistle Blowing,” and “10)
12   Harassment.” (Id. at 6-7) (emphasis in original). Under the “Applicable Law Supportting
13   [sic] Claims” heading, he lists:
14            Claim 1) ARS 41-9 Title VII of the Civil Rights Act of 1964
15            Claim 2) Occupational Safety and Health Act (OSH Act), Section 11(c)
              United States Department of Labor
16            Claim 3) America Disabilities Act of 1990
17            Claim 5)3 ARS 23-1501-A.2 Protection from retaliatory discharge
              Claim 6) ARS 38-3-A.9 Disclosure of information by public employees
18            Claim 7) ARS 13-4439 Right to Leave Work
19            Claim 8) ARS 23-425 Employee discharge or discrimination
              Claim 9) ARS 20-445 Defamation
20            Claim 10) ARS 13-2921 Harassment
21
     (Id. at 8) (emphasis in original).    Notably, the claims listed under Applicable Law
22
     Supporting Claims do not relate numerically to what appear to be claims listed under the
23
     Statement of Facts and Breach heading. For clarity, the Court’s analysis separates his
24
     federal from his state claims. Furthermore, it addresses apparently related claims together
25
     and only those for which Robles has provided factual allegations.4
26
     3
         There is no Claim 4).
27
     4
       A mere of listing statutes that may apply falls well short of Twombly’s requirement that
28   the plaintiff plead “enough facts to state a claim to relief that is plausible on its face.”
     Twombly, 550 U.S., at 570. Listing statutes is more akin to “labels and conclusions” and

                                                -4-
 1          A.     Federal Claims
 2          Robles’ has broken his discrimination claim into three subcategories: Retaliation,
 3   Medical Discrimination, and Gender Discrimination. (Doc. 1-1 at 8). The Court will first
 4   address his medical and gender discrimination claims. The retaliation claim, although
 5   grouped by Robles with his medical and gender discrimination claims, will be addressed
 6   later in conjunction with his other state law claims.
 7                 i.     Medical Discrimination
 8          Without providing facts to support his assertion, Robles claims that his firing was
 9   “retaliation due to City of Tolleson having discovered Plaintiffs [sic] medical condition”
10   and the Plaintiff “having made this ADA request.” (Doc. 1-1 at 6). The ADA provides
11   that “[n]o covered entity shall discriminate against a qualified individual on the basis of
12   disability.” 42 U.S.C. § 12112(a) (2018). To establish a prima facie case, a plaintiff must
13   show “that (1) she is a disabled person within the meaning of the ADA; (2) she is a qualified
14   individual, meaning she can perform the essential functions of her job; and (3) [the
15   employer] terminated her because of her disability.” Nunes v. Wal-Mart Stores, Inc., 164
16   F.3d 1243, 1246 (9th Cir. 1999). The ADA defines “disability” as “a physical or mental
17   impairment that substantially limits one or more major life activities of such individual.”
18   § 12102(1)(A). Here, Robles failed to establish that he had a disability within the meaning
19   of the ADA and that the City terminated him because of his disability.
20          First, Robles pleads no facts to establish that he had a disability within the meaning
21   of the ADA. The closest he comes to pleading such facts consists solely of a reference to
22   a time when the Assistant City Manager was “mentioning Plaintiff [sic] medical issues.”
23   (Doc. 1-1 at 6). Without facts pleaded to establish the existence of his disability, the Court
24   is left to infer from Robles’ exhibits that he “had a medical condition, kidney stones, which
25   required use of the bathroom,” but which his medical provider confirmed was “not [a
26   condition] that substantially limit[ed him] in any major life activities.” (Doc. 1-1, Ex. 6 at
27   2-3). Because Robles did not plead facts to show that he had a condition that substantially
28   “will not do.” Id. at 555. For the foregoing reason, the Court need not address Claims 2,
     6, 7, or 8 listed under the Applicable Law Supporting Claims heading.

                                                 -5-
 1   limited him in any major life activities, the Court finds that Robles was not disabled within
 2   the meaning of the ADA.
 3          Second, assuming arguendo that Robles had established a disability within the
 4   meaning of the ADA, he failed to plead “factual content that allows the court to draw the
 5   reasonable inference that” the City terminated him because of his disability. Iqbal, 556
 6   U.S., at 678 (citations omitted). Robles states that “no other library employees have been
 7   fired for taking contracted medical leave,” but never actually claims that this was the reason
 8   he was terminated. (Doc. 1-1 at 6). He instead alleges “retaliation due to City of Tolleson
 9   having discovered Plaintiffs [sic] medical condition and [that he was] retaliated against for
10   having made this ADA request.” (Id.) Such allegations—without well-pleaded facts to
11   support them—do not rise above “a formulaic recitation of the elements of a cause of
12   action.” Twombly, 550 U.S., at 555. Furthermore, Robles’ own exhibits evidence the
13   City’s reason for his termination: that he “refuse[d] to perform, or [was] avoiding
14   performing the duties that [were] required of [him].” (Doc. 1-1, Ex. 6 at 3). Therefore,
15   Robles has failed to establish a prima facie case of disability discrimination.
16                 ii.    Gender Discrimination
17          Robles claims he was the subject of gender discrimination, presumably under Title
18   VII of the Civil Rights act of 19645 as it appears in 42 U.S.C. § 2000e-2, pleading that the
19   “[l]ibrary only had female employees after [he] was terminated” and that he was the “only
20   male that worked in the library department at the time.” (Doc. 1-1 at 6).
21          Under Title VII, a plaintiff may establish a prima facie discrimination claim by
22   showing either direct evidence of discriminatory intent or by establishing that “(1) she
23   belongs to a protected class; (2) she was qualified for the position; (3) she was subjected
24   to an adverse employment action; and (4) similarly situated men were treated more
25   5
       Robles Complaint lists “Claim 1) ARS 41-9 Title VII of the Civil Rights Act of 1964.”
     To the extent he also intends to make a claim under A.R.S. § 41-1463, the Court notes that
26   “[t]he Arizona Civil Rights Act is modeled after and generally identical to the federal
     statute in the area. . . .” Higdon v. Evergreen Int’l Airlines, Inc., 673 P.3d 907, 909 n.3
27   (Ariz. 1983). Because the Arizona Supreme Court “find[s] federal Title VII case law
     persuasive in the interpretation of our Civil Rights Act,” the Court’s analysis will focus on
28   Title VII case law. Id.; see also Smith v. ITT Corp., 918 F. Supp. 304, 307 n.1 (D. Ariz.
     1995).

                                                 -6-
 1   favorably, or her position was filled by a man.” Villiarimo v. Aloha Island Air, Inc., 281
 2   F.3d 1054, 1062 (9th Cir. 2002); see also McDonnell Douglas Corp. v. Green, 411 U.S.
 3   792, 802-04 (1973). To directly prove discriminatory animus, the evidence, if believed,
 4   should not require inference or presumption. Vasquez v. City of Los Angeles, 349 F.3d
 5   634, 640 (9th Cir. 2003). “Individuals are similarly situated when they have similar jobs
 6   and display similar conduct.” Id. at 641. The jobs in question need not be identical, but
 7   they must be similar “in all material respects.” Moran v. Selig, 447 F.3d 748, 755 (9th Cir.
 8   2006).
 9            Robles bases his claim solely on the fact that he was the only male working in the
10   City library at the time and that the library employed only female employees after his
11   termination. Such a fact, alone, does not even hint at correlation, let alone causation.
12   Robles did not plead any facts, nor has he provided other evidence to give rise to a
13   reasonable inference that he was discriminated against because of his gender. Interpreting
14   the facts of the Complaint in the light most favorable to Robles, the Court finds that his
15   claim for gender discrimination is no “more than an unadorned, the-defendant-unlawfully-
16   harmed-me accusation.” Iqbal, 556 U.S., at 678. Thus, he has failed to state a plausible
17   claim to relief for either medical or gender discrimination.
18            B.    State Claims
19            Robles’ state claims6 are barred by his failure to comply with Arizona’s statutory
20   notice of claim requirements. See A.R.S. § 12-821.01(A) (West, Westlaw through 2019
21   Legis. Sess.). Before bringing his claim, Robles was required to (1) file a claim with the
22   person authorized to receive service on behalf of the City (2) within 180 days after the
23   accrual of his cause of action stating both (3) facts sufficient to allow the City to understand
24   the basis of liability and (4) a specific amount upon which he would settle the claim. Id.
25   Robles’ notice of claim failed to satisfy at least two of the required elements.7
26   6
      Robles’ remaining state claims are: breach of contract, defamation, invasion of privacy,
     wrongful termination, whistle blowing, harassment and protection from retaliation.
27
     7
      While the Defendant advances the argument that Robles served the incorrect person, the
28   Court need not evaluate this argument because he clearly fails the other required elements
     of timeliness and proposed settlement amount.

                                                  -7-
 1          Robles’ cause of action accrued on July 27, 2017—the date he was terminated. See
 2   § 12-821.01(B). He filed his notice of claim with the City on July 10, 2018. (Doc. 1-1,
 3   Ex. 1 at 1). The difference between these two dates is 348 days. Therefore, Robles was
 4   168 days late in the filing of his notice of claim. This failure is fatal to his state law claims.
 5   Falcon ex rel. Sandoval v. Maricopa Cty., 144 P.3d 1254, 1256 (Ariz. 2006) (“If a notice
 6   of claim is not properly filed within the statutory time limit, a plaintiff’s claim is barred by
 7   statute.”).
 8          Even if Robles’ notice of claim had been timely per A.R.S. § 12-821.01(A), he
 9   neglected to provide any amount for settlement and, thus, also failed to satisfy the statutory
10   requirement to provide “a specific amount for which the claim can be settled.” (See Doc.
11   1-1, Ex. 1 at 1). Therefore, the Court finds that Robles’ state claims are barred. Yahweh
12   v. City of Phoenix, 400 P.3d 445, 447 (Ariz. Ct. App. 2017) (“The claim is barred if the
13   claimant fails to present a valid settlement offer to the public entity he or she wishes to
14   sue.”) (citing Deer Valley Unified Sch. Dist. No. 97 v. Houser, 152 P.3d 490, 493 (Ariz.
15   2007)).
16   IV.    Conclusion
17          Robles’ action against the City cannot be sustained for reasons both procedural and
18   substantive. The Court finds that Robles failed to comply with the Local Rules of this
19   Court, failed to plead sufficient facts to support his claims, and failed to give statutorily-
20   required notice of his claims to the City.
21          Accordingly,
22          IT IS ORDERED that Defendant’s Motion to Dismiss (Doc. 6) is GRANTED.
23          IT IS FURTHER ORDERED directing the Clerk of Court to terminate this action.
24          Dated this 13th day of March, 2019.
25
26                                                   Honorable Diane J. Humetewa
27                                                   United States District Judge

28


                                                   -8-
